Lundberg Stratton, J.,
dissenting. I would affirm and adopt the reasoning of the court of appeals. In addition, I would adopt the rationale of the courts of appeals in State v. Leanza (Sept. 1, 1982), Summit App. Nos. 10506, 10517, and 10538, unreported, 1982 WL 2746; State v. Hearns (Nov. 27, 1985), Summit App. No. 12093, unreported, 1985 WL 3994; State v. Browning (Nov. 12, 1991), Butler App. No. CA91-01-009, unreported, 1991 WL 238244; and State v. Beeper (Dec. 30, 1993), Harrison App. No. 446, unreported, 1993 WL 546619.
I believe that the majority’s interpretation will result in duplication of the trial courts’ time and effort, a retrial of very similar facts and issues, needless additional appearances by witnesses and victims, and numerous possibilities of double jeopardy challenges being raised in the subsequent, more serious felony charges.
In addition, under the majority’s interpretation, defendants may be able to obtain information in a subsequent felony case that was not otherwise available under the Rules of Criminal Procedure. This could lead to abuse. The potential for abuse of evidence was an important aspect when the General Assembly rejected the court’s proposed liberalized Crim.R. 16. See 146 Ohio Laws, Part VI, 11837. I believe that this reflects the legislature’s intention on this issue.
Furthermore, I do not believe that the defendant’s interests are served, as he or she must also duplicate his or her time, efforts and expenses. Multiple sentencing by different courts can result in a greater sentence than a review by one judge who can look at the total picture, merge sentences, or run sentences concurrently. By having one trial, the defendant, if already incarcerated, will not serve more time, or if out on bail, will be less inconvenienced.
The Twelfth District Court of Appeals summarized the issues well in. State v. Browning (Nov. 12, 1991), Butler App. No. CA91-01-009, unreported, 1991 WL 238244:
“Admittedly, an accused has both a valid interest in and an independent constitutional right to a speedy trial. State v. Bonarrigo (1980), 62 Ohio St.2d 7 [16 O.O.3d 4, 402 N.E.2d 530]. However, the Supreme Court has also recognized, while construing the speedy trial statutes, that the public has an interest not only in the prompt adjudication of criminal cases, but in obtaining convictions of *429persons who have committed criminal offenses against the state as well. Bonarrigo, supra, at 11 [16 O.O.3d at 6-7, 402 N.E.2d at 534]. Clearly, the public interest would not be served by permitting an accused to circumvent the prosecution of a misdemeanor merely because the grand jury did not return an indictment on the misdemeanor before the time to try the misdemeanor terminated. To allow such an evasion would encourage defendants charged with both a felony and a misdemeanor to urge the lower court to bind the misdemeanor charge along with the felony charge over to the grand jury in the hope that the indictment would not be returned until after the time to try the misdemeanor had expired. It is difficult to imagine [that] the General Assembly intended such a result to occur.
“To extend the time to bring the misdemeanor to trial would also promote the public interest by alleviating the heavy burden the state typically encounters during the prosecution of a defendant charged with both a felony and a misdemeanor. No longer will the state be placed in the untenable position of either dismissing the misdemeanor charge because the grand jury did not return the indictment before the end of the ninety-day period, or prosecuting the misdemeanor prior to the return of the indictment, thus chancing that double jeopardy will bar the subsequent felony prosecution. Nor will the state be forced to go to trial too early on the felony in order to accommodate the speedy trial statute governing the misdemeanor, thereby jeopardizing a conviction on the felony.
“Just as important, an accused is not prejudiced as a result of the extension. This is not the case where the state will be allowed to unjustifiably prolong and delay the trial of an accused. The state will still be required to bring the accused to trial within the two hundred seventy day period mandated for the felony. Further, given the pending felony charge, the extension to try the misdemeanor does not run afoul of the speedy trial statute’s spirit of minimizing the restrictions on freedom and the disruption of life caused by unresolved criminal charges. See State v. Phillips (1984), 19 Ohio App.3d 85 [19 OBR 169, 482 N.E.2d 1337], Ironically, this conclusion did not go unnoticed by the Doane court [State v. Doane (1990), 69 Ohio App.3d 638, 591 N.E.2d 735], which noted at [656, 591 N.E.2d at 747], ‘Certainly, the defendant would not be prejudiced if the longer time period was applicable to all of the charges.’
“To ensure that those individuals who have committed crimes against the state are properly prosecuted, we now adopt the rule of law that when an indictment containing both felony and misdemeanor charges is returned after the expiration of the time to try the misdemeanor(s), the misdemeanor(s) may be brought to trial within two hundred seventy days of the arrest. We believe this rule to be a sensible and reasonable compromise between the competing interests of society and those individuals accused of committing crimes.”
*430I believe that the silence of the General Assembly permits this court to interpret these statutes to promote justice and judicial economy. Since the majority does not agree, I am hopeful that the General Assembly will see fit to address these issues promptly if its intention has been misinterpreted by our decision, or this issue was somehow overlooked.
For these reasons, I respectfully dissent.